               3:18-cr-30016-SEM-TSH # 166   Page 1 of 15
                                                                                 E-FILED
                                                    Friday, 23 October, 2020 01:50:30 PM
                                                             Clerk, U.S. District Court, ILCD

           IN THE UNITED STATES DISTRICT COURT
           FOR THE CENTRAL DISTRICT OF ILLINOIS
                   SPRINGFIELD DIVISION

UNITED STATES OF AMERICA,            )
                                     )
               Plaintiff,            )
                                     )
     v.                              )       Case No. 18-cr-30016
                                     )
DOMINIC HOOD,                        )
                                     )
               Defendant.            )

                               OPINION

SUE E. MYERSCOUGH, U.S. District Judge:

     Before the Court is Defendant Dominic Hood’s Amended

Motion for Compassionate Release (d/e 163) requesting a reduction

in his term of imprisonment pursuant to 18 U.S.C. § 3582(c)(1)(A).

For the reasons set forth below, the motion is GRANTED.

                            I. BACKGROUND

     On May 24, 2018, Defendant pleaded guilty to a single-count

indictment charging him with Aiding and Abetting the Distribution

of 5 Grams or More of Actual Methamphetamine in violation of 21

U.S.C. § 841(a)(1) and 21 U.S.C. § 841(b)(1)(B). On October 15,

2018, the undersigned district judge sentenced Defendant to the

statutorily required mandatory minimum term of imprisonment of


                             Page 1 of 15
               3:18-cr-30016-SEM-TSH # 166   Page 2 of 15




120 months. Minute Entry, October 15, 2018. An 8-year term of

supervised release was also imposed.

     Defendant is currently serving his sentence at FCI Greenville,

in Greenville, Illinois. Bureau of Prisons, Find an Inmate,

https://www.bop.gov/inmateloc/ (last accessed October 23, 2020).

Defendant’s projected release date is August 19, 2026.

     On September 16, 2020, Defendant filed a pro se motion for

compassionate release (d/e 149) pursuant to 18 U.S.C. §

3582(c)(1)(A). On October 13, 2020, following the appointment of

the Federal Public Defender’s Office to represent Defendant, an

Amended Motion for Compassionate Release (d/e 163) was filed.

Defendant requests compassionate release due to his health issues

and the COVID-19 pandemic. According to Defendant’s amended

motion and the medical records that have been produced in this

case, Defendant has been diagnosed with chronic kidney disease,

as well as obesity and hypertension.

     If released from custody, Defendant proposes to reside with his

mother at her home in Quincy, Illinois. Am. Mot. Compassionate

Release 21. The United States Probation Office addressed

Defendant’s request for compassionate release in a Memorandum


                            Page 2 of 15
               3:18-cr-30016-SEM-TSH # 166   Page 3 of 15




(d/e 157), concluding that Defendant’s mother’s residence is

suitable.

     On October 23, 2020, the Court held a videoconference

hearing on Defendant’s motion. Defendant appeared by video from

FCI Greenville. The Court heard oral arguments from counsel and

a statement made by Defendant.

     As of October 23, 2020, the Bureau of Prisons (BOP) reports

172 active confirmed inmate cases of COVID-19 and eight active

confirmed staff members cases of COVID-19 at FCI Greenville. ---
                                                             See

Federal Bureau of Prisons – COVID-19 Cases,

https://www.bop.gov/coronavirus/ (last accessed October 23,

2020). At the time Defendant filed his pro se motion for

compassionate release, BOP reported only two inmate and ten staff

member cases of COVID-19 at the facility.

     The Government objects to Defendant’s motion, arguing that

this Court lacks jurisdiction to hear Defendant’s motion as

Defendant has not fully exhausted his administrative remedies

under § 3582(c)(1)(A). The Government also argues that

Defendant’s motion should be denied on the merits considering

Defendant’s criminal history. The Court finds that it has


                            Page 3 of 15
                 3:18-cr-30016-SEM-TSH # 166   Page 4 of 15




jurisdiction to hear Defendant’s motion and that Defendant has

satisfied the requirements for compassionate release.

                             II. ANALYSIS

     As a general matter, the Court is statutorily prohibited from

modifying a term of imprisonment once it has been imposed. See

18 U.S.C. § 3582(c). However, several statutory exceptions exist,

one of which allows the Court to grant a defendant compassionate

release if certain requirements are met. See 18 U.S.C. §

3582(c)(1)(A).

     Section 603(b)(1) of the First Step Act amended the statutory

language at 18 U.S.C. § 3582(c)(1)(A). See First Step Act of 2018,

Pub. L. No. 115-391, 132 Stat 5194. Prior to the First Step Act, the

Court could grant a defendant compassionate release only if the

Director of the BOP filed a motion seeking that relief. With the

enactment of the First Step Act, 18 U.S.C. § 3582(c)(1)(A) now

allows an inmate to file with the Court a motion for compassionate

release, but only after exhausting administrative review of a BOP

denial of the inmate’s request for BOP to file a motion or waiting

thirty days from when the inmate made his or her request,

whichever is earlier. The statute now provides as follows:


                              Page 4 of 15
                3:18-cr-30016-SEM-TSH # 166   Page 5 of 15




     The court, upon motion of the Director of the Bureau of
     Prisons, or upon motion of the defendant after the
     defendant has fully exhausted all administrative rights to
     appeal a failure of the Bureau of Prisons to bring a motion
     on the defendant’s behalf or the lapse of 30 days from the
     receipt of such a request by the warden of the defendant’s
     facility, whichever is earlier, may reduce the term of
     imprisonment (and may impose a term of probation or
     supervised release with or without conditions that does
     not exceed the unserved portion of the original term of
     imprisonment), after considering the factors set forth in
     section 3553(a) to the extent that they are applicable, if it
     finds that—

     (i) extraordinary and compelling reasons warrant such a
     reduction . . . and that such a reduction is consistent with
     applicable policy statements issued by the Sentencing
     Commission.

18 U.S.C. § 3582(c)(1)(A).

     It is disputed whether Defendant pursued administrative relief

prior to filing his motion with the Court. The Government argues in

its response to Defendant’s Amended Motion for Compassionate

Release that Defendant has not pursued administrative relief

through BOP as required by statute. Resp. 4-5. At the hearing on

the Amended Motion for Compassionate Release, Defendant’s

appointed counsel advised the Court that Defendant told counsel

that Defendant had sent an email to the warden of his facility

seeking compassionate release but was unsure of the date.



                             Page 5 of 15
                3:18-cr-30016-SEM-TSH # 166   Page 6 of 15




Defendant did state, however, that the email was sent to the warden

prior to Defendant’s diagnosis with COVID-19, which occurred on

October 2, 2020. Defendant claimed that he never received any

response to the email, so he next went to his counselor to obtain

any form he might need to fill out to seek compassionate release.

Defendant claimed that he filled out the form he was provided and

returned it to the counselor, but again never received any response.

     The Court heard the additional information provided at the

hearing and found it to be credible. For that reason, the Court

concludes that Defendant has exhausted his administrative

remedies as required by statute. Even if Defendant has not

exhausted administrative remedies, the Court would find, as it has

previously, that the exhaustion requirement is excusable and would

excuse Defendant’s failure to exhaust.

     As Defendant’s motion is properly before the Court, the next

issue is whether Defendant is eligible for compassionate release.

For Defendant to be eligible for compassionate release, the Court,

after considering the relevant factors set forth at 18 U.S.C. §

3553(a), must determine that “extraordinary and compelling

reasons” warrant a reduction in Defendant’s term of imprisonment


                             Page 6 of 15
                 3:18-cr-30016-SEM-TSH # 166   Page 7 of 15




and that the reduction is “consistent with applicable policy

statements issued by the Sentencing Commission.” 18 U.S.C. §

3582(c)(1)(A).

     1.    Extraordinary and Compelling Reasons for Release

     The spread of COVID-19 has presented extraordinary and

unprecedented challenges for the country and poses a serious issue

for prisons. Due to the infectious nature of the virus, the Centers

for Disease Control and Prevention (CDC) and state governments

have advised individuals to practice good hygiene and social

distancing and isolation. Social distancing can be difficult for

individuals living or working in a prison.

     Defendant is a thirty-three-year-old African American male

who has been diagnosed with chronic kidney disease (Stage 1), as

well as obesity and hypertension. While he has been in BOP

custody, Defendant has also had eye surgery to correct a detached

retina and a thyroidectomy.

     On October 6, 2020, the Centers for Disease Control and

Prevention (CDC) revised its guidelines concerning persons who are

at higher risk for severe illness from COVID-19 based on the




                              Page 7 of 15
                 3:18-cr-30016-SEM-TSH # 166    Page 8 of 15




available evidence.1 According to the most recent information from

the CDC, having chronic kidney disease of any stage increases the

risks of severe illness from COVID-19.2 The most recent guidance

from the CDC also indicates that individuals with a body mass

index (BMI) of thirty or more are at risk of severe illness from

COVID.3 With a height of six feet and a weight of 248 pounds,

Defendant has a BMI greater than thirty, which qualifies as obese.

Additionally, according to the CDC, based on the evidence available

at this time, people with hypertension might be at increased risk of

severe illness from COVID-19.4 Defendant—who has two


1. See Coronavirus Disease 2019 (COVID-19) – People at Increased Risk of
Severe Illness – People with Certain Medical Conditions, Centers for Disease
Control and Prevention, https://www.cdc.gov/coronavirus/2019-ncov/need-
extra-precautions/people-with-medical-
conditions.html?CDC_AA_refVal=https%3A%2F%2Fwww.cdc.gov%2Fcoronavir
us%2F2019-ncov%2Fneed-extra-precautions%2Fgroups-at-higher-risk.html
(last accessed October 23, 2020).
2. https://www.cdc.gov/coronavirus/2019-ncov/need-extra-
precautions/people-with-medical-
conditions.html?CDC_AA_refVal=https%3A%2F%2Fwww.cdc.gov%2Fcoronavir
us%2F2019-ncov%2Fneed-extra-precautions%2Fgroups-at-higher-
risk.html#chronic-kidney-disease (last accessed October 23, 2020).
3. https://www.cdc.gov/coronavirus/2019-ncov/need-extra-
precautions/people-with-medical-
conditions.html?CDC_AA_refVal=https%3A%2F%2Fwww.cdc.gov%2Fcoronavir
us%2F2019-ncov%2Fneed-extra-precautions%2Fgroups-at-higher-
risk.html#obesity (last accessed October 23, 2020).
4. https://www.cdc.gov/coronavirus/2019-ncov/need-extra-
precautions/people-with-medical-
conditions.html?CDC_AA_refVal=https%3A%2F%2Fwww.cdc.gov%2Fcoronavir
us%2F2019-ncov%2Fneed-extra-precautions%2Fgroups-at-higher-

                               Page 8 of 15
                  3:18-cr-30016-SEM-TSH # 166    Page 9 of 15




underlying medical conditions that place him at greater risk and

one condition that may increase his risk of serious illness or death

from COVID-19—remains at risk of imminent harm. In its

response, the Government concedes that Defendant’s diagnosis of

chronic kidney disease establishes the extraordinary and

compelling circumstances exist justifying his release. Resp. 11.

      The Court begins with the factors set out in 18 U.S.C. §

3553(a). Defendant is currently serving a 120-month term of

imprisonment for one count of aiding and abetting the distribution

of 5 grams or more of actual methamphetamine.

      Defendant has been in custody since his arrest on a related

state court case on February 10, 2018. According to BOP records,

Defendant is scheduled to be released on August 19, 2026. In his

pro se motion, Defendant sets forth a reentry plan which includes

living with his mother and his children. The Probation Office has

investigated Defendant’s proposed residence if he is released and

has concluded that the residence is acceptable. The Court has

considered the factors in § 3553(a) and concludes that they entitle




risk.html#heart-conditions (last accessed October 23, 2020).

                                Page 9 of 15
                 3:18-cr-30016-SEM-TSH # 166      Page 10 of 15




Defendant to compassionate release.

      2.    Sentencing Commission Policy Statements

      The relevant policy statement, § 1B1.13 of the Sentencing

Guidelines, explains that a sentence reduction under § 3582(c)(1)(A)

may be ordered where a court determines, “after considering the

factors set forth in 18 U.S.C. § 3553(a),” that “(1)(A) extraordinary

and compelling reasons warrant the reduction; . . . (2) the

defendant is not a danger to the safety of any other person or to the

community, as provided in 18 U.S.C. § 3142(g); and (3) the

reduction is consistent with this policy statement.” U.S.S.G. §

1B1.13 (2018).

      The commentary to § 1B1.13 provides certain circumstances

constituting “extraordinary and compelling reasons” that warrant a

sentence reduction.5 U.S.S.G. § 1B1.13 cmt. n.1. One of the

circumstances is where a defendant is “suffering from a serious

physical or medical condition . . . that substantially diminishes the



5. The Court notes that § 1B1.13 of the Sentencing Guidelines has not been
amended to reflect all of the additional language added to 18 U.S.C. §
3582(c)(1)(A). As it stands, § 1B1.13 only refers to a reduction “upon the
motion of the Director of the Bureau of Prisoners,” which is not the situation
here. No sentencing policy provides guidance for when a defendant files a
motion. Nevertheless, the Court still considers § 1B1.13.

                                Page 10 of 15
               3:18-cr-30016-SEM-TSH # 166   Page 11 of 15




ability of the defendant to provide self-care within the environment

of a correctional facility and from which he or she is not expected to

recover.” U.S.S.G. § 1B1.13 cmt. n.1(A). Another circumstance is

where “an extraordinary and compelling reason other than, or in

combination with,” the listed circumstances is present. U.S.S.G. §

1B1.13 cmt. n.1(D). As discussed above, in this case, Defendant

has serious underlying physical and medical conditions which are

present in combination with the extraordinary and compelling

reason presented by the COVID-19 pandemic.

     In this case, Defendant has contracted COVID-19, having

tested positive for the coronavirus on October 2, 2020. On April 24,

2020, the World Health Organization (WHO) issued a scientific brief

saying that the public belief that a one-time infection leads to

immunity remains unproven and is unreliable as a basis for

response to the pandemic. ---
                          See WHO, “Immunity Passports” in the

Context of COVID-19, https://www.who.int/news-

room/commentaries/detail/immunity-passports-in-the-context-of-

covid-19 (last accessed October 23, 2020). Specifically, the WHO

says that “[t]here is currently no evidence that people who have

recovered from COVID-19 and have antibodies are protected from a


                            Page 11 of 15
               3:18-cr-30016-SEM-TSH # 166   Page 12 of 15




second infection.” Id. Given the dramatic increase in confirmed

cases of COVID-19 at FCI Greenville from the time of the filing of

Defendant’s pro se motion to today, and based on the currently

available scientific data, Defendant continues to be at risk of

imminent harm based on his underlying medical conditions.

     The first confirmed case of COVID-19 reinfection has already

occurred in the U.S., and in that case, the affected individual

suffered more severe results from the subsequent reinfection than

he did from the original infection. See Mia Jankowicz, Business

Insider, “A Nevada man was reinfected with the coronavirus—the

first confirmed case in the US—and the 2nd time was worse,”

available at https://www.businessinsider.com/nevada-man-first-

confirmed-american-coronavirus-reinfection-2020-10 (last accessed

October 23, 2020). For someone like Defendant, who has been

diagnosed with two underlying medical conditions that increase the

risks of COVID-19, the possibility of reinfection presents a very real

and immediate danger.

     The Court also considers whether Defendant is a danger to the

safety of any other person or to the community. See U.S.S.G. §

1B1.13. If released, if Defendant quarantines himself and practices


                            Page 12 of 15
               3:18-cr-30016-SEM-TSH # 166   Page 13 of 15




social distancing, that will diminish the risk of spreading the virus.

Although Defendant has prior convictions for domestic battery, he

also has not received any disciplinary infractions while in BOP

custody. Additionally, Defendant has completed a drug education

class and educational coursework focused on reentry during his

time in custody.

     Therefore, the Court finds that Defendant has satisfied all

requirements for compassionate release.

                          III. CONCLUSION

     For the reasons set forth above, Defendant Dominic Hood’s

Amended Motion for Compassionate Release (d/e 163) is GRANTED.

The Court hereby reduces Defendant’s term of imprisonment in this

case from 120 months to time served plus ten days.

     The Court modifies Defendant’s conditions of supervised

release to require Defendant to spend six months in home

confinement, with the first fourteen days to be spent in isolation.

The home confinement shall start as soon as possible after his term

of supervised release begins. During his term of home confinement,

Defendant shall be monitored by telephone until such time as it is

practicable to implement electronic monitoring. All other aspects of


                            Page 13 of 15
               3:18-cr-30016-SEM-TSH # 166   Page 14 of 15




Defendant’s sentence shall remain the same. Defendant’s pro se

motion for compassionate release (d/e 149) is DENIED as MOOT.

     The Bureau of Prisons is ORDERED to place Defendant in

isolation immediately and to keep Defendant in isolation for ten

days before retesting him for COVID-19. The Bureau of Prisons is

DIRECTED to provide the test results to the Court and to the

attorneys for the parties. If Defendant tests negative at that time,

BOP is DIRECTED to immediately release Defendant. If Defendant

tests positive, the Court will set a further hearing on the matter.

The Clerk is DIRECTED to send a copy of this Opinion to FCI

Greenville.

     Defendant must further observe a fourteen-day isolation

period beginning at the time of his release, including while he

travels from FCI Greenville to his residence. Defendant shall travel

to his residence in a vehicle with three-row seating that allows him

to follow the CDC’s social distancing guidelines, which include

staying at least six feet from others and wearing a face mask and




                            Page 14 of 15
             3:18-cr-30016-SEM-TSH # 166   Page 15 of 15




gloves.



ENTER: October 23, 2020

                              /s/ Sue E. Myerscough
                              SUE E. MYERSCOUGH
                              UNITED STATES DISTRICT JUDGE




                          Page 15 of 15
